DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner acknowledges the cancellation of original Group I apparatus claims 1-14 and original Group II process claim 15; and acknowledges new claims 16-35.
Applicant’s election without traverse of Group I, new apparatus claims 16-35 in the reply filed on 5/24/2021 is acknowledged.
Claim 35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II method claim, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.

Claim Objections
Claims 20 and 24 objected to because of the following informalities: Each claim must end with a period.  See MPEP 608.01.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US20180250770A1), in view of Karp (US20180193955A1).

Graham is silent on an irradiation array moveable relative to a build plane.  Graham instead teaches galvanometers coupled with each laser that is independently controlled to rotate its mirror to direct the beam path [0049].
However, the prior art of Karp teaches a laser array (Fig. 1, item 12) coupled to a mounting system (Fig. 1, item 18) moved by a controller-directed actuator system (Fig. 1, items 16, 24; [0030]).  Karp teaches the “laser array 12 is moved in a linear path, a curved path, and/or rotated.  Moreover, an orientation of laser array 12 may be varied with respect an orientation of component 14, an orientation of additive manufacturing system 10, and/or a direction of the scan [0030].”  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the actuator system and moveable mounting system, taught by Karp, in place of the galvanometer actuator system and the stationary mounting for a laser array, taught by Graham, to provide movement to the laser array in the apparatus taught by Graham.  The controller of the Graham, 
It would have been prima facie obvious that enabling movement of the laser array in the apparatus of Graham, in view of Karp, would allow for production of larger articles compared to the non-moveable laser array in the apparatus taught by Graham.
	
With respect to claim 17, Karp teaches the first irradiation element and the second irradiation element are disposed on at least one common irradiation element carrier, the moveable mounting system (Fig. 1, item 18).
With respect to claim 18, Graham teaches the control unit is adapted to control the energy input [0004] based on an energy input per energy beam path length of at least one energy beam or based on an energy input per beam path [0030].  
With respect to claim 19, Graham teaches the control unit is adapted to control the energy input [0062] per energy beam path length (Fig. 7, items 502, 504, 500) of the first and second energy beams dependent on the at least one parameter relating to an energy beam path length difference [0062].  Graham explains reasons for controlling a laser at lower power for a shorter path length by “laser devices 174 following scan paths 502-524 have increasingly greater power outputs to facilitate reducing excess heating of the powder on powder bed 204 and generating a melt pool characteristic such as a generally flat depth profile [0062].”
With respect to claim 20, Graham teaches the control unit can be adapted to 2adjust a defined ratio of the energy inputs per energy beam path length of the first and second energy beams emitted by 
With respect to claim 21, Graham teaches the control unit is adapted to match the energy inputs of the first and second energy beams.  In an embodiment, Graham teaches additive manufacturing system 100 includes at least two energy sources 106 having substantially the same power output (Fig. 8, item 600; [0047]).  
With respect to claim 22, Graham teaches the at least one parameter comprises a moving speed difference of at first and second energy beams of the same irradiation array along the corresponding energy beam path [0031].
With respect to claim 23, Graham teaches the control unit is adapted to control the energy input via an adjustment of at least one irradiation parameter of at least one of the first and second irradiation elements; for example, laser output power [0028].  
With respect to claim 24, Graham teaches the control unit is adapted to adjust the at least one irradiation parameter dependent on at least one motion parameter of the irradiation array, stating the control system adjusts each laser’s output based on “non-uniform laser scan speeds to generate consistency in the desired scan attributes” [0028].  
With respect to claim 25, Karp teaches the control unit is adapted to adjust the at least one irradiation parameter dependent on a pivot movement (Fig. 12, item 1118; [0055]).  Karp teaches a non-uniform energy intensity profile, or power gradient, is programmed to reduce excess heating on the powder bed in areas where the relative laser speed is slower [0055].
With respect to claim 26, Graham teaches the control unit is adapted to adjust laser output power individually for the first and second irradiation elements to dynamically alter characteristics of the melt pool depending on part geometry [0028].  

With respect to claim 28, Karp teaches the irradiation array is translatory movable relative to the build plane.  Karp teaches the mounting system 18, for example in an X-Y plane, and without limitation, the laser array can be moved in a linear path or a curved path [0030].
With respect to claim 29, Karp teaches the control device is adapted to control a pivot movement of the irradiation array dependent on at least one of the first and second energy beam paths, wherein the irradiation array is pivotable about a pivot axis (Fig. 12, item 1118).  
With respect to claim 30, Karp teaches the pivot axis extends essentially perpendicular to the build plane.  While not explicitly taught, this is prima facie obvious from Figure 12, as Karp shows the scan direction along the powder bed on the X-Y plane, while the axis of rotation (Fig. 12, item 1118) is perpendicular to the powder bed plane on the Z-axis.  

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US20180250770A1), in view of Karp (US20180193955A1), as set forth above in the rejection of claim 29, further in view of Herzog (US20180326655A1).
With respect to claim 31, Karp teaches the orientation of laser array (Fig. 1, item 12) may be varied with respect an orientation of component, or the laser array can be moved in any orientation that enables additive manufacturing system to function as described [0030].
Graham, in view of Karp, does not explicitly teach an incline or angle of the laser array.
However, the prior art of Herzog teaches a row of laser diodes where the irradiation array is inclinable relative to a moving direction along at least one of the first and second energy beam paths.  Herzog shows a tilted or pivoted position of the mounting device (Fig 3, item 12) in dash-dotted 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of tilting the laser array at a non-perpendicular angle to the build plane, taught by Herzog, to improve the apparatus of Graham , in view of Karp, in the same way.  Herzog teaches depending to the component design combined movements including tilt could improve component strength and build quality [0074-0075].  See MPEP 2143(I)(C).
With respect to claim 32, Graham, in view of Karp, teaches a powder recoater, but does not provide details on its function.
Graham, in view of Karp, are silent on the powder supply pivotably and/or height-adjustably moving the build plane relative to the lasers.
 However Herzog teaches a carrying device configured for carrying build material arranged in the build plane, wherein the carrying device is adapted to pivotably and/or height-adjustably move the build plane relative to at least one of the first and second irradiation elements.  The coater device (Fig. 2, item 7) is arranged on and can move relative to the mounting device (Fig. 2, item 12).  It is possible to carry out coating operations and exposure operations simultaneously; of course, in this case only those parts of the construction plane (Fig. 2, item 9) in which a construction material layer has already been formed by the coater device  are exposed [0067].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of coupling the coater device to the laser mounting/moving system as taught by Herzog, to improve the similar apparatus of Graham, in view of Karp, in the same way.  This would make it possible for the apparatus of Graham, in view of Karp, to carry out coating operations and exposure operations simultaneously, improving the component build rate.  

s 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US20180250770A1), in view of Karp (US20180193955A1).
With respect to claim 33, Graham teaches an irradiation device (Fig. 4, item 178) for an apparatus for additively manufacturing three-dimensional objects [0038], the irradiation device comprising: an irradiation array [0038], the irradiation array comprising: a first irradiation element (Fig. 4, item 174) adapted to emit a first energy beam guidable or guided along a first energy beam path in the build plane; and a plurality of irradiation elements, adapted to each emit an energy beam guidable or guided along an individual energy beam path in the build plane (Fig. 4, duplicate items 174; [0038]).  Graham teaches a control unit adapted to control an energy input into the first and second energy beam paths [0028] based on at least one parameter, such as, for example, “differences in the velocity of each laser while making turns or while following other complex geometries” [0031], relating to an at least partially curved section of at least one of the first and second energy beam paths ([0027-0028]).  
 Graham is silent on an irradiation array moveable relative to a build plane.  Graham instead teaches galvanometers coupled with each laser that is independently controlled to rotate its mirror to direct the beam path [0049].
However, the prior art of Karp teaches a laser array (Fig. 1, item 12) coupled to a mounting system (Fig. 1, item 18) moved by a controller-directed actuator system (Fig. 1, items 16, 24; [0030]).  Karp teaches the “laser array 12 is moved in a linear path, a curved path, and/or rotated.  Moreover, an orientation of laser array 12 may be varied with respect an orientation of component 14, an orientation of additive manufacturing system 10, and/or a direction of the scan [0030].”  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the actuator system and moveable mounting system, taught by Karp, in place of the galvanometer actuator system and the stationary mounting for a laser array, taught by Graham, to provide movement to the laser array in the apparatus taught by Graham.  The controller of the Graham, 
It would have been prima facie obvious that enabling movement of the laser array in the apparatus of Graham, in view of Karp, would allow for production of larger articles compared to the non-moveable laser array in the apparatus taught by Graham.

With respect to claim 34, Karp teaches the first irradiation element and the second irradiation element are disposed on at least one common irradiation element carrier, the moveable mounting system (Fig. 1, item 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Karp (US20190061333A1), [0028]; Meinders (US20180243977A1), [0041].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742